Citation Nr: 1436051	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-12 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to March 17, 2010, and in excess of 20 percent since March 17, 2010, for right knee instability.

2.  Entitlement to a rating in excess of 30 percent for right knee instability as of September 19, 2013


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In March 2011, and August 2013, the Board remanded the claim for additional development. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Given the Board's determination that increased ratings are warranted for the period prior to March 17, 2010, and from the date to September 18, 2013, the issues on appeal have been recharacterized as indicated on the title page of this decision.

The issue of entitlement to a rating in excess of 30 percent for right knee instability as of September 19, 2013, is the subject of the REMAND portion of this decision.


FINDINGS OF FACT

1.  Prior to March 17, 2010, the Veteran's service-connected right knee instability is shown to have been productive of no more than moderate recurrent subluxation or lateral instability.

2.  For the period from March 17, 2010 to September 18, 2013, the Veteran's service-connected right knee instability is shown to have been productive of severe recurrent subluxation or lateral instability, but not ankylosis, or a nonunion of the tibia and fibula.  




CONCLUSIONS OF LAW

1.  Prior to March 17, 2010, the criteria for a rating of 20 percent, and no more, for the Veteran's service-connected right knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic Code 5257 (2013).

2.  For the period from March 17, 2010, to September 18, 2013, the criteria for a rating of 30 percent, and no more, for the Veteran's service-connected right knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic Codes 5256, 5257, 5262 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The Veteran asserts that he is entitled to an increased initial evaluation for his service-connected right knee instability.  

The administrative history of this issue is as follows: In May 1973, the RO granted service connection for residuals of a right knee injury, evaluated as 10 percent disabling, under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  In January 1975, the RO increased the Veteran's rating to 30 percent.  

In June 2003, the RO granted service connection for degenerative joint disease of the right knee, and assigned a separate 10 percent disabling under 38 C.F.R. § 4.71a, DC 5010, for the period from June 10, 2002 to February 21, 2003.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  In that decision, the RO discontinued the Veteran's ratings for both his residuals of a right knee injury, and his degenerative joint disease of the right knee, for the period from February 21, 2003 to March 31, 2004, during which time his disabilities were evaluated as a total knee replacement under 38 C.F.R. § 4.71a, DC 5055, with a 100 percent rating.  As of April 1, 2004, the RO assigned a 30 percent rating for the Veteran's total knee replacement under DC 5055.  

In April 2004, the Veteran filed a claim for an increased rating.  In June 2004, the RO increased the Veteran's rating to 60 percent under DC 5055, with an effective date of April 1, 2004.  

In June 2005, the RO increased the Veteran's rating to 100 percent for the period from March 11, 2005 to April 30, 2006, and assigned a rating of 30 percent as of May 1, 2006 (both ratings were assigned under DC 5055).  

In November 2008, the RO granted service connection for right knee instability, and assigned a separate 10 percent rating under DC 5257, with an effective date of May 14, 2008.  See generally Thomas v. Nicholson, No. 04-554 (U.S. Vet. App. Jan. 27, 
2006); Aiken v. Nicholson, No. 03-1351 (U.S. Vet. App. Oct. 13, 2005) (single-judge, non-precedential Court decisions, holding that a rating under DC 5055 does not preclude a separate additional rating under Diagnostic Code 5257 for instability).  The Veteran appealed, and in March 2011, the Board denied the issue of entitlement to a rating in excess of 30 percent for a total right knee replacement as of May 1, 2006.  At that time, the Board noted that the Veteran had filed a timely notice of disagreement on the issues of entitlement to an effective date prior to May 14, 2008, for service connection for right knee instability, and entitlement to a rating in excess of 10 percent for a right knee instability, and remanded these claims for additional development.  

The Veteran subsequently perfected his appeals as to those two issues, and in June 2011, the RO granted the Veteran's claim of entitlement to a rating in excess of 10 percent for a right knee instability, to the extent that it assigned a 20 percent rating, with an effective date of March 17, 2010.  As that increase does not represent the maximum rating available, the issue remained in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  At that time, the RO also denied entitlement to an earlier effective date for service connection for right knee instability.  

In August 2013, the Board granted the claim for an earlier effective date for a separate rating for right knee instability, to the extent that it assigned an effective date for service connection of April 27, 2004, and remanded the claim for an increased rating for right knee instability for additional development.  

There was no appeal to the Board's August 2013 decision, it became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013).  Give the foregoing, the only issue before the Board at this time is entitlement to an increased initial evaluation for the Veteran's service-connected right knee instability.  

With regard to the history of the disability in issue, the Veteran's service treatment reports show that in June 1967, he twisted his right knee after he fell into a foxhole.  He injured his right knee again in August 1967 during a judo class.  As of October 1967, he was noted to have a history of a torn medial collateral ligament.  The Veteran continued to report having right knee symptoms during the remainder of his service, and following service until an April 1973 VA examination, at which time he was determined to have residuals of an injury to the right knee with symptomatic relaxation of the cruciate ligaments, and normal X-rays.  In August 1974, he underwent a medial meniscectomy with repair of the tibial collateral ligament, and the anterior cruciate ligament.  A September 1993 VA examination report noted degenerative arthritic change of the right knee by X-ray.  The Veteran continued to have right knee pain, and a January 2003 VA examination report notes that he had been told that he required a total knee replacement.  The report noted significant right knee tricompartmental degenerative joint disease.  A January 2003 VA examination report noted that the Veteran's right knee was stable to varus and valgus testing, and an intact PCL (posterior cruciate ligament).   In February 2003, the Veteran underwent a total right knee replacement (arthroplasty).  See   38 C.F.R. § 4.1 (2013).  

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2013).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.71a, DC 5055, for one year following the implantation of a knee prosthesis, a 100 percent disability rating is assigned.  Thereafter, the minimum disability rating which may be assigned, post-knee replacement is 30 percent.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).

Prior to March 17, 2010, the Veteran has been assigned a 10 percent rating for right knee instability under 38 C.F.R. § 4.71a, DC 5257 (2013).  Under DC 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability. 

A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  Id.

A 30 percent rating is warranted for moderate recurrent subluxation or lateral instability.  Id.
 
The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

As an initial matter, the Board notes that in its August 2013 decision, it determined that the correct effective date for service connection for right knee instability was April 27, 2004.  The Board further notes that all of the Veteran's right knee symptoms have been evaluated as 100 percent disabling for the period from March 11, 2005 to April 30, 2006 under DC 5055 for knee replacement.  This Diagnostic Code incorporates the full range of symptoms that can affect the knee.  As such, the provisions for assigning separate ratings for the knee are not applicable during this time period, and the claim is moot during this portion of the appeal period. 

A.  April 27, 2004, to March 17, 2010

The relevant medical evidence is summarized as follows: a June 2004 VA examination report shows that on examination, the Veteran was noted to have "significant" anterior laxity, posterior laxity, and medial laxity, and that the knee was noted to be "grossly unstable."  There was hyperextension to 10 degrees.  

Reports from K.R.B., M.D., dated in 2004, include a July 2004 report which notes that the Veteran had "increased varus and valgus laxity throughout."  His arthroplasty was noted to be in satisfactory position without gross evidence of loosening.  He had hyperextension to 10 degrees.  The impression notes "instability in flexion with hyperextension secondary" to a painful, failed right total knee arthroplasty.  The possibility of a revision was discussed.  Another report, dated that same day, notes that he had "no flexion deformity or any true instability in any plane."  A third report dated that same day contains examination findings indicating that the right knee had no instability.

In March 2005, the Veteran underwent a revision of his total right knee replacement.  The postoperative diagnosis was painful, unstable right total knee.   The report notes a history of varus/valgus instability in extension.  

A VA examination report, dated in August 2006, shows that the Veteran denied having any dislocation or subluxation episodes.  On examination, the Veteran was noted to ambulate without a limp or an assistive device, although he wore an elastic brace.  Extension was to 0 degrees.  The report notes, "This is a stable knee."  The report notes that medial collateral ligament testing, a Lachmann's test, and a McMurray's test, were not done, as the Veteran had an artificial prosthesis.  

A report from Dr. F.B.K./the Orthopaedic Surgery and Rehabilitation Center, dated in May 2008, notes that the Veteran walked without external support, but that he was somewhat apprehensive in his gait because of instability symptoms.  On examination, there was at least 1+ instability with the knee flexed 30 degrees or 90 degrees, and there was a tendency towards hyperextension of the knee joint.  The impression was there was instability of the right knee following a previous right total knee arthroplasty and revision arthroplasty.  It was recommended that he increase his quadriceps strength, and the report notes that if he continued to have trouble the only other option would be another revision arthroplasty.  

A December 2008 report from Dr. F.B.K. notes that X-rays show satisfactory stability of the components in the knee and good overall alignment.  The report notes that the Veteran was having significant functional disability related to the instability problems in the right knee, which were thought to be improvable with another revision arthroplasty.  The knee was noted to have 16 degrees of hyperextension.  He was also noted to have 2+ mediolateral instability, and 3+ lateral instability, which were noted to be "a significant finding."  The impression was painful and unstable revision arthroplasty in the right knee.  

A VA examination report, dated in December 2009, shows that the Veteran reported having instability.  He also reported having locking of his knee once or twice a year.  He denied episodes of dislocation or subluxation.   On examination, there was no instability.  Extension was to 0 degrees.  The report notes that the Veteran's reports of right knee instability and locking are directly attributed to a tendency towards hyperextension.

The Board finds that the above-cited evidence is sufficient to show that the Veteran's right knee was productive of moderate recurrent subluxation or lateral instability.  The examinations of the right knee show that on a number of occasions, he was noted to have hyperextension, reported to be as much as 16 degrees.  The June 2004 VA examination report notes instability which was characterized as "significant" in three planes, hyperextension to 10 degrees, and that the right knee was "grossly unstable."  Reports from Dr. K.R.B. note "increased varus and valgus laxity throughout," hyperextension to 10 degrees, and an impression of "instability in flexion with hyperextension secondary" to a painful, failed right total knee arthroplasty.  Following his March 2005 revision, the evidence shows that in 2008, the Veteran was noted to have instability problems in the right knee that were thought to be improvable with another revision arthroplasty.  The knee was noted to have 16 degrees of hyperextension.  He was also noted to have 2+ mediolateral instability, and 3+ lateral instability, which were noted to be "a significant finding."  The impression was painful and unstable revision arthroplasty in the right knee.  Based on aforementioned findings, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected right knee instability  was productive of moderate recurrent subluxation or lateral instability.  Accordingly, affording the Veteran the benefit of all doubt, the Board finds that the criteria for a 20 percent rating have been met prior to March 17, 2010, and to this extent, the Veteran's appeal is granted.

A rating in excess of 20 percent is not warranted.  There is no medical evidence to show that his laxity or instability was ever specifically characterized as "severe," and there are significantly inconsistent findings, to include some findings indicating that there was no instability and/or that the Veteran's right knee was stable.   See e.g., June 2004 report for Dr. K.R.B.; VA examination report, dated in August 2006.  There is a time period of about one year and eight months following the August 2006 VA examination report during which there are no probative findings.  Thereafter, there are inconsistent findings.  Specifically, there are findings of 1+ instability (in May 2008), 2+ and 3+ instability with 16 degrees of hyperextension (December 2008) and a finding of no instability with extension to 0 degrees (December 2009 VA examination report).  In summary, the Board has determined that the evidence is insufficient to show that the Veteran's right knee instability is shown to have been productive of severe recurrent subluxation or lateral instability of the right knee.  Accordingly, a rating in excess of 20 percent under DC 5257 is not warranted, and to this extent, the claim must be denied.

B.  March 17, 2010, to September 18, 2013

The evidence dated on or after March 17, 2010, includes the following:

A report from the Orthopaedic Rehabilitation and Surgery Center (ORSC), dated March 17, 2010, notes complaints of right knee instability, primarily due to hyperextension.  On examination, that was "continued significant flexion instability" with 2+ "or maybe even 3+ medial lateral instability."  There was also some anterior posterior instability present (not graded).  There was an extension deformity of 15 degrees.  The examiner noted that the Veteran would improve with a revision arthroplasty.  

An ORSC report, dated in July 2013, notes grade 2 varus instability.  

A VA knee and lower leg disability benefits questionnaire (DBQ), shows that the examination was conducted on September 18, 2013.  The examiner indicated that the Veteran's claims file had been reviewed.  The Veteran complained of right knee symptoms that included instability, and hyperextension, and he reported using a knee brace.  Extension was to at least 0 degrees.  There was 2+ (5-10 millimeters) anterior instability, posterior instability, and medial-lateral instability.  There was about 15 degrees of hyperextension while walking without a brace.  The Veteran reported that he tried not to walk more than 100 yards without his knee brace to avoid hyperextension.  The report notes that he must wear a Swedish brace, which is designed to control hyperextension, at all times.  

In summary, in the Board's judgment, the evidence shows that the Veteran's right knee instability has been graded as severe as 3+, with two findings of hyperextension to 15 degrees.  The evidence shows that he must wear a Swedish brace "designed to control hyperextension," at all times.  An ORSC physician has indicated that a revision arthroplasty may be required.  Based on aforementioned findings, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected right knee instability was productive of severe recurrent subluxation or lateral instability.  Accordingly, affording the Veteran the benefit of all doubt, the Board finds that the criteria for a 30 percent rating have been met for the period of March 17, 2010, to September 18, 2013, and to this extent, the appeal is granted.

The Board notes that the 30 percent rating is the maximum rating provided for under DC 5257.

A higher rating is not available under any other diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under 38 C.F.R. § 4.71a, DC 5256, ankylosis of the knee in flexion between 10 degrees and 20 degrees warrants a 40 percent evaluation.  Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). 

Under 38 C.F.R. § 4.71a, DC 5262, Nonunion of the tibia and fibula of either lower extremity warrants a 40 percent evaluation if there is loose motion requiring a brace. 

A rating in excess of 30 percent is not warranted for the period of March 17, 2010, to September 18, 2013, under either DC 5256 or DC 5262.  In this case, the clinical findings do not show that the Veteran has any ankylosis of the right knee.  On the most recent VA examination (September 2013), he had a range of motion in the right knee with flexion to 130 degrees.  Furthermore, the medical evidence does not show that the Veteran has a nonunion of the tibia and fibula.  Therefore, the Board can find no basis under DC 5256 or DC 5262 to grant the Veteran a rating in excess of 30 percent.

C.  Conclusion

In deciding the Veteran's increased evaluation claim, the Board has considered the determination in Fenderson, and Hart v Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to increased ratings for separate periods based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation at any time within the appeal period, other than as noted.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of his right knee disability, such that an increased rating is warranted, other than as noted. 

In making this determination, the Board finds that since DC 5257 is not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

The Board acknowledges that the Veteran is competent to testify as to symptoms associated with his right knee disability, which are readily observable; however, he, as a layperson, is not competent to testify as to the severity of his right knee disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).  Significantly, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The preponderance of the evidence is against higher schedular ratings for the disability at issue in this case, other than as noted.  Thus, to the extent that the claim has been denied, the benefit-of-the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2013); Thun, 22 Vet. App. at 116.
The schedular evaluations in this case are not inadequate.  Evaluations in excess of 30 percent are provided for certain manifestations of the service-connected right knee disability, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms, and the level of functioning.  In this regard, the Veteran is also receiving a separate evaluation for his right knee under DC 5055.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record does not show that his disability has resulted in unemployability.  See e.g., September 2012 VA DBQ (noting functional impairment in a physical or sedentary occupational setting of pain and difficulty with prolonged walking of 20 minutes or less, 5/5 right knee strength, and that there was no pain, weakness, fatigability, or incoordination that would significantly limit functional ability during flare-ups or when the joint is used repeatedly).  The evidence shows that the Veteran underwent right knee surgery (TKR) in 2003, with a revision two years later (in March 2005).  There is a possibility of a third revision (discussed infra), however, this would have been over eight years after the March 2005 surgery, i.e., in November 2013.  The Board finds, therefore, that the Veteran's service-connected disability in issue does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  


II.  Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  However, a VCAA notice need not be provided, where, as here, the claim involves an initial increased evaluation, because the VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service treatment reports, and VA and non-VA medical records, have been obtained, and the Veteran has been afforded several VA examinations.  For the time period that has been adjudicated, the appellant has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and he has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In August 2013, the Board remanded this claim.  The Board directed that any records of treatment from the Dublin VAMC, including the Macon CBOC, since January 2007, be obtained, and this has been done.  Specifically, records from these facilities date through September 2013 have been obtained.  The Board further directed that the Veteran be scheduled for a VA examination to determine the nature and severity of his right knee instability.  In September 2013, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).



ORDER

Prior to March 17, 2010, a rating of 20 percent, and no more, for the Veteran's service-connected right knee instability is granted, subject to the laws and regulations governing the award of monetary benefits.

For the period of March 17, 2010 to September 18, 2013, a rating of 30 percent, and no more, for the Veteran's service-connected right knee instability is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

With regard to the issue of a rating in excess of 30 percent as of September 19, 2013, the Veteran has reported that he was advised to undergo a third revision of his right knee arthroplasty at the Orthopaedic Rehabilitation and Surgery Center (ORSC), and that he was originally scheduled for this surgery in September 2013, but that he had it postponed in order to attend his September 2013 VA examination.  See Veteran's letters, received in August and September of 2013.  

A VA knee and lower leg DBQ, dated in January 2014, shows that the Veteran reported that he had undergone a right knee arthroplasty revision on November 4, 2013.  The report notes that the impact of his right knee disability on his ability to work could not be determined, because it was "not healed."  

A review of the claims file shows that in March and May of 2014, attempts were made to obtain the Veteran's November 2013 treatment reports from the ORSC.  However, a June 2014 rating decision from the RO, in which it denied a temporary total evaluation based on hospitalization, shows that the RO reported that no records had been obtained from ORSC, and that there was no evidence that the Veteran had undergone recent right knee surgery.  

The RO has not issued a formal written unavailability memorandum as to the ORSC's records, and the January 2014 DBQ indicates that the Veteran underwent right knee surgery in November 2013 which was "not healed."  Therefore, on remand, as set forth in 38 U.S.C.A. §5103A(b)(3) and 38 C.F.R. §3.159(c)(2), the Appeals Management Center (AMC)/RO should continue efforts to locate all ORSC records that have not been currently associated with the claims file.  If these records are determined not to exist or otherwise be unavailable, the AMC/RO should request written verification from the ORSC that these records have been lost, or are otherwise unavailable, as appropriate.  In addition, if these records are determined not to be available, a formal written unavailability memorandum must be added to the claims files, and the appellant must be so notified, and provided with an opportunity to respond.  See 38 C.F.R. § 3.159(d), (e) (2013).

In addition, if the Veteran is determined to have undergone a right knee arthroplasty revision since his September 2013 VA examination, this raises the possibility that his right knee symptoms may have worsened.  Therefore, he should be scheduled for another VA examination.  In this regard, the Veteran was afforded a VA examination in January 2014.  The report notes that the Veteran's right knee was "not healed," and that he "may need [an] independent evaluation" in November 2014.  This examination report therefore raises the possibility that another examination is necessary to adequately assess his current level of disability.  Accordingly, on remand, after obtaining his most recent ORSC treatment reports, or, after determining that the Veteran underwent right knee surgery in 2013 but that these records an unavailable, the Veteran should be scheduled for a right knee examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995).  

The appellant is hereby notified that it is the appellant's responsibility to report for any examination, and to cooperate in the development of the case, and that the consequences of his failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's treatment records from the Orthopaedic Rehabilitation and Surgery Center (ORSC), dated after July 2013 (i.e., the most recent ORSC reports currently of record).  Once obtained, such records must be made a part of the Veteran's claims folders. 

If these records cannot be obtained, the RO/AMC should request that the ORSC provide them with written verification that these records have been lost, or are otherwise unavailable, as appropriate. 

Attempts to retrieve these records must continue until such records are obtained, or until such time as the RO/AMC concludes in writing that the records do not exist, or that further attempts to obtain them would be futile.  Thereafter, a formal written unavailability memorandum must be added to the claims files, and the appellant must be so notified, and provided with an opportunity to respond.

2.  Following the development discussed in the first paragraph of this Remand, and if it is determined that the Veteran underwent right knee surgery in 2013 (whether or not the records have been obtained), the Veteran should be afforded an examination of his right knee to ascertain the severity and manifestations of his service connected instability.  All necessary tests and studies deemed necessary should be accomplished, and complaints and clinical findings should be reported in detail.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the appellant and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


